DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 30 June 2021 has been received and made of record.  Claims 1-3, 6-10, 13, and 14 have been amended.  Claim 4-5, 11-12, and 15-20 have been canceled. Claims 21-30 have been added. Applicant's amendments to the claims have overcome the double patenting rejection and each and every U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 30 March 2021.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 June 2021, with respect to the rejection(s) of claim(s) 1 and 8 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beans et al. (U.S. Patent Publication 2015/0312733) and Johnston et al. (U.S. Patent Publication 2019/0028858). The new rejection is detailed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first interface configure to transmit…, receive…, present…, receive, and receive…”in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 13, 14, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the first interface configured to: present one or more text messages to a client, receive one or more text messages from the client, present one or more text messages to one or more users of the plurality of users, and receive one or more text messages from one or more users of the plurality of users” in lines 4-12. It is unclear whether the first interface is a user interface or dashboard display of the messaging platform/message broker as detailed in the instant 
Claim 1 limitation “the first interface configured to: present…, receive…, present…, receive… invokes 35 U.S.C. 112(f). The disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the application has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)
Claim 1 recites the limitation “presenting, via the message broker, via the first interface, the second client text message” in lines 33-34. It appears that there is no support for this limitation in the specification. 
Claim 8 recites the limitation “presenting, via the message broker, via the first interface, the second client text message to the user”. It appears that there is no support for this limitation in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13, 14, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “the first interface configured to: present…, receive…, present…, receive… invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation "the client" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10, 14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Beans et al. (U.S. Patent Publication 2015/0312733), hereinafter Beans, in view of Johnston et al. (U.S. Patent Publication 2019/0028858), hereinafter Johnston.
Regarding claim 1, Beans shows
A messaging system (Fig. 1) for two-way text message communications, the messaging system comprising:
a first interface (Because adequate structure has not been identified in the instant application specification for performing the claimed function, the first interface is being interpreted as a network connection between two systems. The prior art shows: Fig. 1, 120; i.e. network) to a first messaging service, (i.e. SMS text messaging service) ([0038]) the first interface configured to:
present one or more text messages to a client, ([0037]; i.e. The user interface in the web browser is presented via the network.) 
receive one or more text messages from the client, ([0037]; i.e. The user communicates with the texting base platform using a web browser. Therefore the network receives text messages from the user to supply to the texting base platform.)
present one or more text messages to one or more users of a plurality of users, and ([0061]; i.e. recipient receives the message from the texting base platform via the network for presentation on the recipient device)
receive one or more text messages from one or more users of the plurality of users; (Fig. 1, 110; i.e. recipient users) and ([0044]; i.e. Communications between senders and recipients are saved. Therefore, recipient text messages are received.)
one or more processors (i.e. processor of data processing apparatus implementing texting base platform) configured to perform a method comprising: (Fig. 1, 130; [0035]; [0036]) 
receiving, at a message broker (Fig. 1, 130/135; i.e. texting base platform) via the first interface (Fig. 1, 120; i.e. network), ([0037]) a first user text message from a user of a plurality of users; (Fig. 1, 110; i.e. recipient users) ([0044]; i.e. Communications between senders and recipients are saved. Therefore, recipient text messages are received.)
receiving, at the message broker via the first interface, a second user text message from the user; ([0044]; i.e. There may be any number of communications received from a recipient.)
receiving, at the message broker, via the first interface, ([0037]; i.e. The user communicates with the texting base platform using a web browser. Thereby via the network/first interface.) a first client text message (i.e. group message) from the client; (Fig. 1, 101; i.e. user) ([0058]; [0059])
receiving, from the client, a recipient preference; ([0056]; i.e. user creates new group based on stored contact information)
determining, based on the user information ([0054]) from the user database  ([0056])
modifying the first client text message to generate a second client text message; (i.e. individual text message) and ([0060])
in accordance with a determination that the recipient preference is associated with the user, (i.e. recipient is a member of a group selected for the group message) presenting, via the message broker, via the first interface, (i.e. recipient receives the message from the texting base platform via the network) the second client text message to the user, ([0061])
wherein modifying the first client text message to generate the second client text message comprises modifying the first client text message based on one or more of the user information and the user behavior. ([0060]; [0054]) 
However, Beans fails to show
in response to receiving the first user text message, determining whether the user corresponds to a registered user; 
in accordance with a determination that the user does not correspond to a registered user, storing user information associated with the user in a user database;
determining, based on the content of the second user text message, a user behavior associated with the user;
determining, based on the user information from the user database and based further on the user behavior, whether the recipient preference is associated with the user;
Johnston shows
receiving, at a message broker, ([0026-0027]; i.e. mobile app), a first user text message (i.e. opt-in customer text) from a user of the plurality of users; (i.e. customers) ([0058])
in response to receiving the first user text message, determining whether the user corresponds to a registered user; ([0060-0062]; [0073]; i.e. If it is determined that the text message is an opt-in text then the user is not yet registered.)
in accordance with a determination that the user does not correspond to a registered user, storing user information associated with the user in a user database; ([0058-0059])
receiving, at the message broker, a second user text message from the user; ([0075])
determining, based on the content of the second user text message, a user behavior (i.e. responded twice/responded positively) associated with the user; ([0075])
receiving, at the message broker, a first client text message from the client; ([0023]; i.e. An outgoing memory is received by a user of the mobile app and stored in memory to be associated with an outgoing group.)
receiving, from the client, a recipient preference; ([0023]; i.e. Each group message is associated with a particular group based on rules.)
and based further on the user behavior, (i.e. they have responded twice/responded positively) whether the recipient preference is associated with the user; ([0023]; [0070]; [0075-0076])
Johnston and Beans are considered analogous art because they involve group messaging. Beans shows learning how a sender communicates with contact using a database of responses. ([0044]) Johnston shows how such learning may occur. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beans to incorporate the teachings of Johnston wherein in response to receiving the first user text message, determining whether the user corresponds to a registered user, in accordance with a determination that the user does not correspond to a registered user, storing user information associated with the user in a user database, determining, based on the content of the second user text message, a user behavior associated with the user and determining, based on the user information from the user database and based further on the user behavior, whether the recipient preference is associated with the user. Doing so provides the method steps in which to select or personalize a message for a particular recipient.

Regarding claim 2, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The messaging system in accordance with claim 1, wherein the user information comprises demographic information associated with the user. (Beans: [0054])

Regarding claim 3, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The messaging system in accordance with claim 1, wherein determining the user behavior comprises determining a semantic meaning of the second user text message. (Johnston: [0069]; i.e. 

Regarding claim 7, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The messaging system in accordance with claim 1, wherein the method further comprises:
receiving, at the message broker, a third user text message (i.e. second communication from another customer) from a second user of the plurality of users; and (Johnston: [0075])
identifying, based on the third user text message, a relationship (i.e. both classified as the time type of customer – level II responder) between the user and the second user. (Johnston: [0075]; [0079], lines 1-4)

Regarding claim 8, Beans shows
A method of two-way text message communications, the method comprising:
receiving, at a message broker (Fig. 1, 130/135; i.e. texting base platform) via a first interface (Fig. 1, 120; i.e. network) to a first messaging service, (i.e. SMS text messaging service) ([0038]) a first user text message from a user of a plurality of users; (Fig. 1, 110; i.e. recipient users) ([0044]; i.e. Communications between senders and recipients are saved. Therefore, recipient text messages are received.)
receiving, at the message broker via the first interface, a second user text message from the user; ([0044]; i.e. There may be any number of communications received from a recipient.)
receiving, at the message broker, via the first interface, ([0037]; i.e. The user communicates with the texting base platform using a web browser. Thereby via the network/first interface.) a first client text message (i.e. group message) from the client; (Fig. 1, 101; i.e. user) ([0058]; [0059])
receiving, from the client, a recipient preference; ([0056]; i.e. user creates new group based on stored contact information)
determining, based on the user information ([0054]) from the user database whether the recipient preference is associated with the user; ([0056])
modifying the first client text message to generate a second client text message; and ([0060])
in accordance with a determination that the recipient preference is associated with the user, (i.e. recipient is a member of a group selected for the group message) presenting, via the message broker, via the first interface, (i.e. recipient receives the message from the texting base platform via the network) the second client text message to the user, ([0061])
wherein modifying the first client text message to generate the second client text message comprises modifying the first client text message based on one or more of the user information and the user behavior. ([0060]; [0054]) 
However, Beans fails to show
in response to receiving the first user text message, determining whether the user corresponds to a registered user; 
in accordance with a determination that the user does not correspond to a registered user, storing user information associated with the user in a user database;
determining, based on the content of the second user text message, a user behavior associated with the user;
determining, based on the user information from the user database and based further on the user behavior, whether the recipient preference is associated with the user;
Johnston shows
receiving, at a message broker, ([0026-0027]; i.e. mobile app), a first user text message (i.e. opt-in customer text) from a user of the plurality of users; (i.e. customers) ([0058])
in response to receiving the first user text message, determining whether the user corresponds to a registered user; ([0060-0062]; [0073]; i.e. If it is determined that the text message is an opt-in text then the user is not yet registered.)
in accordance with a determination that the user does not correspond to a registered user, storing user information associated with the user in a user database; ([0058-0059])
receiving, at the message broker, a second user text message from the user; ([0075])
determining, based on the content of the second user text message, a user behavior (i.e. responded twice/responded positively) associated with the user; ([0075])
receiving, at the message broker, a first client text message from the client; ([0023]; i.e. An outgoing memory is received by a user of the mobile app and stored in memory to be associated with an outgoing group.)
receiving, from the client, a recipient preference; ([0023]; i.e. Each group message is associated with a particular group based on rules.)
determining, based on the user information from the user database (i.e. user is in the customer database) and based further on the user behavior, (i.e. they have responded twice/responded positively) whether the recipient preference is associated with the user; ([0023]; [0070]; [0075-0076])

Regarding claim 9, this method claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 10, this method claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.



Regarding claim 21, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The system of claim 1, wherein the messaging service comprises a SMS service. (Beans: [0051])

Regarding claim 22, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The system of claim 1, wherein the messaging service comprises a MMS service. (Johnston: [0038]; [0052])

Regarding claim 23, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The system of claim 1, wherein the first user text message is addressed to the client via a long-code telephone number associated with the client. (Beans: [0050]; [0061])

Regarding claim 23, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The system of claim 23, wherein presenting the second client text message to the user comprises identifying the long-code telephone number to the user. (Beans: Fig. 5C, 552)

Regarding claim 25, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. Beans in view of Johnston further shows
The system of claim 1, the method further comprising presenting the second user text message to the client. (Beans: [0050]; [0037]; i.e. The user may receive messages in an interface of a web browser or test messaging application.)

Regarding claim 26, this method claim comprises limitations substantially the same as those detailed in claim 21 above and is accordingly rejected on the same basis.

Regarding claim 27, this method claim comprises limitations substantially the same as those detailed in claim 22 above and is accordingly rejected on the same basis.

Regarding claim 28, this method claim comprises limitations substantially the same as those detailed in claim 23 above and is accordingly rejected on the same basis.

Regarding claim 29, this method claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Regarding claim 30, this method claim comprises limitations substantially the same as those detailed in claim 25 above and is accordingly rejected on the same basis.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beans in view of Johnston as applied above, and further in view of Gorny (U.S. Patent Publication 2017/0270099).
Regarding claim 6, Beans in view of Johnston shows all of the features with respect to claim 1 as outlined above. However, Beans in view of Johnston fails to show
The messaging system in accordance with claim 1, the method further comprising:
aggregating the second client text message and the first user text message to create a chat file; 
storing the chat file in a chat database; and
storing the second user text message in a message database.  
Gorny shows
aggregating the second client text message (i.e. chat message from service center as part of conversation) and the first user text message (i.e. chat message from customer as part of the conversation) to create a chat file; (i.e. log file of conversation) ([0061])
storing the chat file in a chat database; (Fig. 1, 114) and ([0019]; [0061]; i.e. The log file of the conversation is stored in the system administrator database to be sorted, etc.)
storing the second user text message (i.e. second chat message from customer as part of the conversation) in a message database. (Fig. 1, 114) ([0019]; [0061]) ([0019]; [0061]; i.e. The secondary chat messages form the customer would also be stored in the system massage database as part of the log file.)
Gorny and Beans in view of Johnston are considered analogous art because they involve messaging. Beans shows that sender and recipient responses may be stores in a database. ([0044]) Gorny shows that such a database may be a log file. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beans in view of Johnston to incorporate the teachings of Gorny wherein aggregating the second client text message and the first user text message to create a chat file, storing the chat file in a chat database, and storing the second user text message in a message database. Doing so provides for a format that may be stored and analyzed by the communication profiler. 

Regarding claim 13, this method claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451